An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-33
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 17 June 2014


In THE MATTER OF:                             New Hanover County
                                              No. 12 JA & JT 222
N.M.




       Appeal by Respondents from order entered 21 October 2013 by

Judge Jeffrey Evan Noecker in New Hanover County District Court.

Heard in the Court of Appeals on 19 May 2014.


       Dean W. Hollandsworth for petitioner-appellee New Hanover
       County Department of Social Services.

       Mary McCullers Reece for respondent-mother appellant.

       Ryan McKaig for respondent-father appellant.

       Administrative Office of the Courts, by Associate Counsel
       Deana K. Fleming, for guardian ad litem.


       DILLON, Judge.


       Respondents, the mother and father of the juvenile Nancy1,

appeal from an order terminating their parental rights.                       After

careful review, we affirm.



1
       A pseudonym.
                                             -2-
       On 11 September 2012, the New Hanover County Department of

Social Services (“DSS”) filed a petition alleging that Nancy was

an     abused     and        neglected      juvenile       after       Respondent-mother

allegedly       attempted       to   kill    herself       and   the    juvenile.       The

juvenile reported that Respondent-mother had given her a drink

that “tasted crappy[.]”               The remains of a beverage containing

crushed pills were found at the scene, along with suicide notes,

empty    bottles        of    Vicodin       and    Clonazepam,         and   insecticide.

Respondent-mother was found unconscious, and the juvenile was

found    barely    conscious.              Respondent-mother       was       involuntarily

committed and hospitalized.

       DSS additionally noted that it had been previously involved

with    Respondents’         family    dating      back    to    November      2010,   when

Respondent-father and the juvenile were involved in a hostage

standoff.        As a result of the standoff, Respondent-father was

convicted of several charges, including assault with a deadly

weapon    with    intent       to    kill/inflicting        serious      bodily    injury,

child    abuse,    burglary,         and    damage    to    property.         Respondent-

father is expected to be incarcerated as a result of the charges

until at least 2020.

       On 6 March 2013, prior to adjudication of the petition

alleging abuse and neglect, DSS filed a petition to terminate
                                         -3-
Respondents’ parental rights.             DSS alleged that grounds existed

to terminate Respondents’ parental rights pursuant to N.C. Gen.

Stat.   §    7B-1111(a)(1)       (2013)    (abuse          and     neglect)        and    (6)

(dependency).        On   the     same    day,           DSS     filed     a    motion     to

consolidate the juvenile petition with the petition to terminate

both Respondent-mother’s and Respondent-father’s parental rights

pursuant to N.C. Gen. Stat. § 7B-1102(c) (2013).                               On 17 April

2013, the trial court allowed the motion and the two matters

were consolidated.        On 21 October 2013, the trial court entered

an order both (1) adjudicating the juvenile abused, neglected,

and dependent; and (2) terminating Respondents’ parental rights.

Respondents appeal.

    Respondents’        sole   argument        on       appeal    is     that    the     trial

court abused its discretion when it determined that it was in

the best interests of Nancy to terminate their parental rights.

We disagree.

    Once      statutory        grounds     for           termination            have      been

established, the trial court is required to “determine whether

terminating    the   parent’s      rights          is    in    the     juvenile’s        best

interest.”       N.C.     Gen.    Stat.        §    7B-1110(a)           (2013).          When

determining whether it is in the juvenile’s best interests to

terminate the parent’s rights, the trial court is required to
                                         -4-
make written findings regarding the relevant factors enunciated

in N.C. Gen. Stat. § 7B-1110(a):

             (1) The age of the juvenile.

             (2) The likelihood           of   adoption    of        the
             juvenile.

             (3) Whether the termination of parental
             rights will aid in the accomplishment of the
             permanent plan for the juvenile.

             (4) The bond between the juvenile and the
             parent.

             (5) The quality of the relationship between
             the juvenile and the proposed adoptive
             parent,   guardian,  custodian,  or   other
             permanent placement.

             (6) Any relevant consideration.

We review a trial court’s order terminating parental rights to

determine     whether   the    trial      court’s    findings    of        fact   are

supported by clear, cogent, and convincing evidence and whether

those findings, in turn, support its conclusions of law.                      In re

Shepard, 162 N.C. App. 215, 221, 591 S.E.2d 1, 6 (2004).                          “We

review the trial court’s decision to terminate parental rights

for abuse of discretion.”          In re Anderson, 151 N.C. App. 94, 98,

564 S.E.2d 599, 602 (2002) (citation omitted).

    Here,     in   support    of   its    conclusion    that    it    was    in   the

juvenile’s    best   interest      to    terminate     Respondents’         parental

rights, the trial court found as fact:
                     -5-
3.    That custody with relatives is not
appropriate, custody with a court approved
care taker is not appropriate, nor is
reunification.    The dispositional option
that is in the best interests of this child
is adoption.

4.     That based on [Nancy’s] improved
behaviors   and   continued  therapy   it is
increasingly    likely  that   she   will be
adopted.   Termination of parental rights is
necessary to achieve adoption and free her
for adoption.

5.   [Nancy] will be ten next week.    She is
in foster care and has been so since
February 2013. She is not in a pre-adoptive
placement.   She is adjusting nicely to her
foster care placement.       She remains in
therapy[. . . .]      As a result of that
therapy and her appropriate foster care
placement she has had an improvement in her
life   circumstances.      Her   grades   are
improving.   Her meltdowns are decreasing in
severity, and her behaviors are improving.

6.   That the Court finds that there is a
significant bond that [Nancy] has with her
mother and with her father. That her father
loves her, her mother loves her, and [Nancy]
loves and has in the past loved them. That
the bond that she has with both of her
parents is significantly negatively affected
by each incident: the shootout and poisoning
incidents of abuse by the Respondent-parents
and their being away from her by being
incarcerated and her being placed in foster
care as a result.    That [Nancy] is already
demonstrating that she is able to improve in
a foster home where she has some measure of
stability and appropriate care.   That based
on the evidence presented, including the
testimony    from     [Nancy’s]   therapist,
visitation with either Respondent-parent at
                                       -6-
              this time would negatively affect [Nancy’s]
              recovery and continued stability, and thus
              would be contrary to her best interests and
              welfare.

Neither Respondent challenges the above findings of fact, and

they are binding on appeal.             Koufman v. Koufman, 330 N.C. 93,

97, 408 S.E.2d 729, 731 (1991).              Rather, Respondents argue that

these findings do not support the trial court’s conclusion that

termination of her parental rights was in the best interests of

Nancy.

      Specifically, Respondents argue that the trial court should

not have terminated their parental rights because Nancy was not

in a pre-adoptive placement.            We have held, however, that the

absence of an adoptive placement for a juvenile at the time of

the termination hearing is not a bar to terminating parental

rights.    See In re Norris, 65 N.C. App. 269, 275, 310 S.E.2d 25,

29   (1983)    (stating    that     “[i]t   suffices     to   say   that   such   a

finding [of adoptability] is not required in order to terminate

parental      rights.”),    disc.    review    denied,    310   N.C.   744,   315

S.E.2d 703 (1984).         We nevertheless note that while the juvenile

may not have been in a pre-adoptive placement, the unchallenged

findings demonstrate that she is likely adoptable.                     Cf. In Re

J.A.O, 166 N.C. App. 222, 227-28, 601 S.E.2d 226, 230 (2004)

(finding an abuse of discretion where the juvenile suffered from
                                    -7-
“significant and life-long debilitating behaviors” which made

the likelihood of adoption remote and thus termination was not

in the juvenile’s best interest).

    Respondents further assert that the trial court abused its

discretion in determining that termination was in Nancy’s best

interest where the evidence and findings demonstrate that the

juvenile had a strong, loving bond with her parents.               We note,

however, that the trial court also found as fact during the

termination hearing that neither Respondent had addressed their

mental health issues since the filing of the juvenile petition.

Given the serious nature of the abuse that led to the filing of

the petition, and considering Respondents’ failure to address

their   mental   health   issues,   we    cannot   agree   that   the   trial

court’s conclusion that it was in the best interests of the

juvenile    to    terminate    Respondents’        parental   rights      was

manifestly unsupported by reason.         Accordingly, we affirm.

    AFFIRMED.

    Judge BRYANT and Judge STEPHENS concur.

    Report per Rule 30(e).